      Case 2:15-cr-00144-SMJ           ECF No. 1057        filed 08/17/21     PageID.4033 Page 1 of 3
 PROB 12C                                                                           Report Date: August 17, 2021
(6/16)

                                       United States District Court                                        FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                                  Aug 17, 2021
                                        Eastern District of Washington                                SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Daniel T. Kolle                         Case Number: 0980 2:15CR00144-SMJ-3
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, U.S. District Judge
 Date of Original Sentence: July 21, 2016
 Original Offense:          Conspiracy to Bank Fraud, 18 U.S.C. §§ 1344 and 1349
 Original Sentence:         Prison - 162 Days              Type of Supervision: Supervised Release
                            TSR - 36 Months

 Revocation Sentence:       Prison - 3 Months
 (03/03/2017)               TSR - 33 Months

 Revocation Sentence:       Prison - 21 Days
 (06/25/2019)               TSR - 56 Months

 Asst. U.S. Attorney:       George J.C. Jacobs, III        Date Supervision Commenced: August 28, 2020
 Defense Attorney:          Katherine Westerman            Date Supervision Expires: April 27, 2025


                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the court.

                        Supporting Evidence: It is alleged that Mr. Kolle violated the above-stated condition of
                        supervision by consuming methamphetamine, an illegal controlled substance, on or about
                        July 20, and August 7 and 8, 2021. On July 20, 2021, Mr. Kolle provided an oral swab for
                        the purpose of testing for controlled substances with his community corrections officer
                        (CCO). The test results of this sample returned positive for methamphetamine on July 26,
                        2021, from Cordant Health Solutions. The positive test result was addressed with Mr. Kolle
                        in which he admitted to further drug use on two other occasions. Additionally, Mr. Kolle
                        signed an admission form with his CCO.
    Case 2:15-cr-00144-SMJ            ECF No. 1057          filed 08/17/21      PageID.4034 Page 2 of 3
Prob12C
Re: Kolle, Daniel T.
August 17, 2021
Page 2

                       On September 1, 2020, Mr. Kolle’s conditions of supervised release were reviewed. On
                       September 6, 2020, Mr. Kolle signed his judgment acknowledging an understanding of his
                       conditions of supervision, to include mandatory condition number 3, as noted above.
          2            Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                       substance. You must submit to one drug test within 15 days of release from imprisonment
                       and at least two periodic drug tests thereafter, as determined by the court.

                       Supporting Evidence: It is alleged that Mr. Kolle violated the above-stated condition of
                       supervision by consuming methamphetamine, an illegal controlled substance, on or about
                       August 12, 2021. On August 12, 2021, Mr. Kolle reported to the U.S. Probation Office to
                       address the admissions and positive test result for methamphetamine with his CCO. On that
                       date, a random urine sample was collected and the results were presumptive positive for
                       methamphetamine. Subsequently, Mr. Kolle signed an admission of use form admitting to
                       use of methamphetamine on August 7, 8 and 12, 2021, to the U.S. probation officer.

                       On September 1, 2020, Mr. Kolle’s conditions of supervised release were reviewed. On
                       September 6, 2020, Mr. Kolle signed his judgment acknowledging an understanding of his
                       conditions of supervision, to include mandatory condition number 3, as noted above.
          3            Standard Condition #2: After initially reporting to the probation office, you will receive
                       instructions from the court or the probation officer about how and when you must report to
                       the probation officer, and you must report to the probation officer as instructed.

                       Supporting Evidence: It is alleged that Mr. Kolle violated the above-stated condition of
                       supervision by failing to report as directed to the undersigned officer on August 8, 2021, for
                       a scheduled appointment.

                       On August 8, 2021, Mr. Kolle was directed by the undersigned officer to report to the U.S.
                       Probation Office in Spokane before the close of business. Mr. Kolle confirmed his
                       understanding by agreeing to report as directed. Mr. Kolle failed to report for this office
                       appointment as scheduled.

                       On September 1, 2020, Mr. Kolle’s conditions of supervised release were reviewed. On
                       September 6, 2020, Mr. Kolle signed his judgment acknowledging an understanding of his
                       conditions of supervision, to include standard condition number 2, as noted above.
          4            Standard Condition #4: You must be truthful when responding to the questions asked by
                       your probation officer.

                       Supporting Evidence: It is alleged that Mr. Kolle violated the above-stated condition of
                       supervision by being dishonest when questioned by the undersigned officer regarding his
                       drug use. On August 6, 2021, Mr. Kolle was specifically asked about his sobriety following
                       the positive test result for methamphetamine. Mr. Kolle adamantly denied any use of
                       controlled substances.

                       On September 1, 2020, Mr. Kolle’s conditions of supervised release were reviewed. On
                       September 6, 2020, Mr. Kolle signed his judgment acknowledging an understanding of his
                       conditions of supervision, to include standard condition number 4, as noted above.
    Case 2:15-cr-00144-SMJ            ECF No. 1057          filed 08/17/21      PageID.4035 Page 3 of 3
Prob12C
Re: Kolle, Daniel T.
August 17, 2021
Page 3

          5            Special Condition #4: You must undergo a substance abuse evaluation and, if indicated by
                       a licensed/certified treatment provider, enter into and successfully complete an approved
                       substance abuse treatment program, which could include inpatient treatment and aftercare
                       upon further order of the court. You must contribute to the cost of treatment according to
                       your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                       and treatment provider.

                       Supporting Evidence: It is alleged that Mr. Kolle violated the above-stated condition of
                       supervision by failing to report for scheduled outpatient treatment services on April 29, July
                       15 and 29, and August 13, 2021, at Pioneer Human Services. This was confirmed by a
                       Pioneer Human Services treatment counselor.

                       On September 1, 2020, Mr. Kolle’s conditions of supervised release were reviewed. On
                       September 6, 2020, Mr. Kolle signed his judgment acknowledging an understanding of his
                       conditions of supervision, to include special condition number 4, as noted above.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      August 17, 2021
                                                                              s/Mark E. Hedge
                                                                              Mark E. Hedge
                                                                              U.S. Probation Officer


 THE COURT ORDERS

 [ x]     No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other


                                                                              Signature of Judicial Officer

                                                                             08/17/2021
                                                                              Date
